                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




 CAROL A. WILSON, Administrator,
 etaLf

                      Plaintifrs,
                                                   Case No. 2:17-cv-317
        V.                                         JUDGE GEORGE C. SMITH
                                                   Magistrate Judge Deavers

 FIORTTTO CONSTRUCTION, LLC,

                      Defendant.




                                    OPINION AND ORDER

       This matter is before the Court upon the motion of Plaintiffs Carol A. Wilson,

Administrator, and Trustees of the Ohio Operating Engineers Health and Welfare Plan, the Ohio

Operating Engineers Pension Fund, the Ohio Operating Engineers Education and TrainingFund,

and the Ohio Operating Engineers Apprenticeship Fund for Attorney's Fees and Costs

("Plaintiffs' Motion for Attorney's Fees") (Doc. 22). The motion is folly briefed and ripe for

disposition. For the following reasons. Plaintiffs' Motion for Attorney's Fees is GRANTED IN

PART and DENIED IN PART.

                                    I.   BACKGROUND

       On August 1, 2018, the Court granted summary judgment in favor of Plaintiffs on then-

claim against Defendant Fioritto Construction, LLC for unpaid fringe benefit contributions,

interest, and liquidated damages under the Employee Retirement Income Security Act

("ERISA"), 29 U.S.C. §§ 1132(a)(3) and 1145. (Doc. 20). Under 29 U.S.C. § 1132(g)(2)(D), an
award of attorney's fees to Plaintiffs is mandatory because "a judgment in favor of the plan [was]

awarded." Plaintiffs submitted their motion and supporting documentation seeking $24,061.40

in fees and costs on August 15, 2018. (Doc. 22). Defendant filed a memorandum in opposition

on August 29,2018 (Doc. 23), and Plaintifffiled a replyon September 11,2018 (Doc. 25).

                                     11.     DISCUSSION

       Under the "American Rule," parties must generally pay their own attorney's fees

regardless of the ultimateoutcome of a case. Hardt v. Reliance Standard Life Ins. Co., 560 U.S.

242,253 (2010). Various federal statutes, however, alter the default approach. Id. As applicable

here, Congress enacted 29 U.S.C. § 1132(g)(2)(D), providing for a mandatory award of

"reasonable attorney's fees and costs of the action, to be paid by the defendant" when a favorable

judgment is awarded to the plan in an action to recover delinquent contributions to a

multiemployer plan under the terms of a collectively bargained agreement.              29 U.S.C.

§§ 1132(g)(2)(D), 1145.

       In ERISA cases, there is no requirement that the amount of an award of attorneys' fees be

proportional to the amount of the underlying award of damages. Bldg. Serv. Local 47 Cleaning

Contractors Pension Plan v. Grandview Raceway, 46 F.3d 1392, 1401 (6th Cir. 1995).

However, the award of attorneys' fees must be reasonable as determined imder the "lodestar"

approach. Id. "The starting point for determining the amount of reasonable attorney fees is the

'lodestar amount' which is calculated by multiplying the number of hours reasonably expended

on the litigation by a reasonable hourly rate." Imwalle v. Reliance Med. Prods. Inc.. 515 F.3d

531, 551-52 (6th Cir.2008) (citing//enj/ey v. Eckerhart, 461 U.S. 424, 426 (1983); Waldo v.

Consumers Energy Co., 126 F.3d 802, 821 (6th Cir. 2013) ("[A] district court begins by

determining 'the fee applicant's lodestar, which is the proven number of hours reasonably

expended on the case by an attorney, multiplied by his court-ascertained reasonable hourly rate."
(internal quotation marks and citation omitted)). The resulting sum may be adjusted to reflect
factors such as the "results obtained." Hensley, 461 U.S. at 434 (quoting Jo/mson v. Georgia

Highway Express. Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)); Gonter v. Hunt Valve Co.,

Inc., 510 F.3d 610,621 (6th Cir. 2007).

        In support of their fee request. Plaintiffs submit the declaration of their counsel, Daniel J.

Clark, and hourly billing records noting the amotmt of time spent by each employee of Mr.

Clark's firm on each task. (Doc. 22-1.) Plaintiffs request the following hourly rates:

              Name                      Position     Years in Practice     Hourly Rate

              Daniel J. Clark           Attorney             15           $425-$450

              Elizabeth B. Howard       Attorney              4           $260-$290

              Jane L. Swinford          Paralegal            37           $210-$215



        Mr. Clark's declaration states that he has litigated cases of this nature in this Court for

approximately 15 years, and, in his professional opinion, the time Plaintiffs' counsel spent on

this matterand the charges for attorney's fees were reasonable and necessary. (Doc. 22-1, Clark

Dec. TI8).    In total. Plaintiffs are seeking $23,212.75 in attorney's fees, along with a $448.65

charge for the deposition transcript of Thomas Fioritto, and the $400 filing fee for commencing

this action, (/rf.   3,6-7).

        Defendant contests the reasonableness of Plaintiffs' counsel's hourly rates as well as the

amount of time spent on litigating the matter.         Defendant describes Mr. Clark's and Ms.

Swinford's hourly rates as "categorically unreasonable" (Doc. 23, Resp. at 1), but fails to provide

any evidence to that effect or to suggest alternative rates that would be reasonable. Defendant

makes similarly unsupported arguments as to the amount of time spent on drafting the complaint,

attending the preliminary pretrial conference and drafting the Rule 26(f) report, drafting a
settlement demand, drafting discovery requests, preparing for Defendant's deposition. {Id. at 2).

However, thehourly rates and the time spent on litigating this case do not appear unreasonable to

the Court. Moreover, this Court recently approved these same hourly rates in a similar ERISA

fnnge benefits case. See Wilson v. A&K Rock Drilling, Inc., No. 2:16-CV-739, 2018 WL

3105953, at *2 (S.D. Ohio June 25, 2018) (Marbley, J.). The Court therefore concludes that

Plaintiff's counsel's hourly rates and the time spent litigating this case are reasonable, with the

following caveats.

        Defendant also points out deficiencies in Plaintiffs' counsel's billing records that require

no additional evidence to prove. First, there are several billing entries related to claims with

Liberty Mutual, which do not have any readily apparent relationship to this case. Plaintiffs'

Reply did not respond to Defendant's argument that these time entries are irrelevant to the

judgment obtained by Plaintiffs.      Accordingly, the Court will reduce Plaintiffs' requested

attorney's fees by the following amounts:

 Date         Name           Hours    Amount     Narrative
 1/24/2017    Howard,         0.75    $195.00    Attention to correspondence from Ms.
              Elizabeth B.                       Polsinelli regarding correspondence with
                                                 Liberty Mutual in regards to delinquent
                                                 contributions. Review of same. Telephone
                                                 conference with Ms. Polsinelli regarding same.
                                                 Preparation of correspondence to Mr. Clark
                                                 regarding response to same.
 2/15/2017    Howard,         0.6     $156.00    Attention to correspondence fi-om Ms.
              Elizabeth B.                       Polsinelli requesting draft of correspondence to
                                                 Liberty Mutual regarding claims for delinquent
                                                 contributions. Review of previous
                                                 correspondence between Liberty Mutual and
                                                 Ms. Polsinelli in connection with same.
 2/16/2017    Howard,         0.5     $130.00    Attention to correspondence fi-om Ms.
              Elizabeth B.                       Polsinelli regarding claim with Liberty Mutual.
                                                 Telephone conference with Mr. Clark regarding
                                                 response to same.
2/20/2017     Howard,          3.5     $910.00    Draft correspondence to Ms. Polsinelli
              Elizabeth B.                        regarding correspondence to LibertyMutual.
                                                  Review all documents provided by Ms.
                                                  Polsinelli in connection with same. Review
                                                  collective bargaining agreements in connection
                                                  with same. Draft response to same.

        Additionally, several of Ms. Swinford's narratives describe only clerical or secretarial

work, which is not properly billed to a client or compensable as an attorney's fee award. "A

'purely clerical or secretarial' activity is not billable at a paralegal's rate, or at any rate at all,

because such tasks are included in office overhead." Gibson v. Scott, No. 2:12-CV-1128, 2014

WL 661716, at *4 (S.D. Ohio Feb. 19, 2014) (Smith, J.); Missouri v. Jenkins hyAgyei, 491 U.S.

274, 288 n.lO (1989) ("Of course, purely clerical or secretarial tasks should not be billed at a

paralegal rate, regardless of who performs them.").           Accordingly, the Court will reduce

Plaintiffs' requested attorney's fees by the following amounts:

 Date          Name                   Hours    Amount      Narrative
  4/19/2017    Swinford, Jane L.       0.5       $107.50   Searched U.S. District Court website to
                                                           obtain copy of certified summons.
                                                           Downloaded and saved same into
                                                           Client's electronic file. Prepared packet
                                                           to Mr. Siminske for service of
                                                           complaint and summons on Thomas
                                                           Fioritto.
  5/12/2017    Swinford, Jane L.       0.25       $53.75   Review of Answer filed in U.S. District
                                                           Court. Downloaded and saved same
                                                           into Client's electronic file.
 10/30/2017    Swinford, Jane L.       0.3        $64.50   Searched case style in File Site.
                                                           Prepared Notice of Appearance for Mr.
                                                           Stevens.
  11/1/2017    Swinford, Jane L.       0.25       $53.75   Finalized and filed Notice of
                                                           Appearance of Mr. Stevens in U.S.
                                                           District Court. Downloaded and saved
                                                           same into Client's electronic file.
   2/5/2018    Swinford, Jane L.       0.5       $107.50   Review ofNotice of Supplemental
                                                           Authority in Support of Motion for
                                                           Summary Judgment fi-om Mr. Clark.
                                                           Downloaded and saved same into
                                                           client's electronic file and filed same in
                                                       U.S. District Court.
   2/7/2018    Swinford, Jane L.   0.25      $53.75    Review of Response to Notice of
                                                       Supplemental Authority filed by
                                                       Defendant in U.S. District Court
                                                       downloaded and saved same into
                                                       client's electronic file.
  5/10/2018    Swinford, Jane L.   0.25      $53.75    Review of Opinion and Order granting
                                                       in part Plaintiffs' Motion for Summary
                                                       Judgment Downloaded and saved same
                                                       into client's electronic file.

        In sum, other than the entries noted above, Plaintiffs are awarded all fees and costs

requested.

                                   III.   CONCLUSION

        For the foregoing reasons. Plaintiffs' Motion for Attorney's Fees is GRANTED IN

PART and DENIED IN PART. Defendant shall pay Plaintiffs counsel a total of $22,175.90 in

attorney's fees and other costs.

        The Clerk shall remove Document 22 from the Court's pending motions list and close

this case.



               IT IS SO ORDERED.
                                                      /s/Georee C. Smith
                                                  GEORGE C. SMITH, JUDGE
                                                  UNITED STATES DISTRICT COURT
